Citation Nr: 0900412	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the service-connected arthritis and 
spondylolisthesis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969 and from April to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the RO that 
granted service connection and assigned a 20 percent rating 
for arthritis and spondylolisthesis of the lumbar spine, 
effective on October 6, 2000.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the service-connected lumbar 
arthritis and spondylolisthesis is shown to have been 
productive of a disability picture that more nearly resembled 
that of a severe functional loss due to pain.  

2.  On and after September 26, 2003, the service-connected 
low back disability picture is not shown to be productive of 
unfavorable ankylosis of the entire thoracolumbar spine; nor 
are incapacitating episodes of at least 6 weeks during the 
past 12 months currently demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 40 percent for the service-connected arthritis and 
spondylolisthesis of the lumbar spine prior to September 26, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5010, 
5292, 5295 (2003).  

2.  The criteria for the assignment of an initial rating in 
excess of 40 percent for the service-connected arthritis and 
spondylolisthesis of the lumbar spine beginning on September 
26, 2003, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5242, 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
VCAA, to include notice concerning the effective date element 
of the claim, in a letter mailed in March 2006, prior to the 
initial adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service treatment records 
and pertinent VA and private medical records have been 
obtained.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there are slight subjective symptoms only. 

A 10 percent evaluation was warranted if manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted. 

A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if postoperative, cured.  A 10 percent evaluation 
is warranted if mild.  A 20 percent evaluation is warranted 
if moderate with recurring attacks.  

A 40 percent evaluation was applicable for intervertebral 
disc syndrome if severe with recurrent attacks and 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A maximum 60 percent evaluation was warranted based on 
incapacitating episodes, when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

A 40 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

A 20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the revised criteria effective on September 26, 2003, a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71, Diagnostic 
Code 5242.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5242 for degenerative arthritis of the spine 
utilizes the rating criteria for general degenerative 
arthritis found in Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The maximum disability rating is 
20 percent, which is warranted with X-ray evidence of 
involvement of two or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
is the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes.  

A 10 percent disability rating for IVDS with incapacitating 
episodes is warranted 
when the total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes is warranted 
when the total duration is at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 (effective on September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected back disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

In an April 2002 rating decision, the RO denied service 
connection for the veteran's claimed low back condition, 
which was originally filed in October 2000.  The veteran 
appealed this decision, and the Board in February 2006, 
remanded the case for a VA examination.  

Based on the examination results, the RO granted service 
connection for arthritis of the lumbar spine, 
spondylolisthesis and assigned a 20 percent disability 
evaluation.  This rating was made effective on October 6, 
2000.  The veteran now appeals this initial disability 
rating.  

In considering the rating criteria in effect prior to 
September 23, 2003, the Board finds that the demonstrated 
level of functional impairment due to the service-connected 
low back disability more nearly approximated the criteria for 
a 40 percent rating under Diagnostic Code 5292.  

The private physical therapy reports, as well as MRIs and 
examinations from 1985 through 2002 reveal that the veteran 
had lumbosacral strain, disc degeneration and grade I 
spondylolisthesis which was being treated with physical 
therapy.  

Significantly, when evaluated in June 2002, the veteran 
demonstrated a restriction of anterior flexion to 60 degrees 
with right paramedian lumbosacral point tenderness.  

This evidence, in the Board's opinion, reflected a level of 
overall low back dysfunction that was approaching one 
consistent with severe limitation of motion or functional 
loss due to pain for the period prior to September 2003.  
Significantly, findings of pronounced intervertebral disc 
syndrome were not demonstrated.  

Under the new criteria, the functional impairment due to the 
veteran's back condition also does not warrant a rating in 
excess of 40 percent.  

The June 2006 examination revealed some tenderness along the 
right paraspinal muscle but no spasm.  His forward flexion 
was noted to be from 0 to 50 degrees, with extension from 0 
to 20 degrees, lateral rotation from 0 to 25 degrees and 
lateral flexion from 0 to 30 degrees, bilaterally.  

With repetitive use, significantly, there was no additional 
loss of motion due to pain, fatigue, weakness or 
incoordination.  A diagnostic impression of arthritis of the 
lumbar spine and spondylolisthesis was noted.  

A November 2007 examination reveals that the veteran had no 
spasms, atrophy, guarding, pain with motion, tenderness, or 
weakness of the thoracic sacrospinalis.  His gait and posture 
were normal.  There was no ankylosis.  

The veteran's range of motion was that of 0 to 55 degrees on 
forward flexion, active extension from 0 to 20 degrees, 
painless lateral flexion from 0 to 20 degrees and left and 
right rotation from 0 to 20 degrees.  There is no additional 
limitation due to pain, weakness or fatigue.  

An X-ray study showed degenerative changes and diminished 
disc space L4-S1,  and a pars defect L5 with grade 1 
spondylolisthesis L5-S1.  The examiner concluded by 
diagnosing the veteran with degenerative joint disease of the 
spine with grade I spondylolisthesis.  

In sum, currently, the evidence does not show limitation of 
forward flexion of the thoracolumbar spine consistent with 
more than favorable ankylosis of the entire thoracolumbar 
spine.  

The veteran has not been diagnosed with intervertebral disc 
syndrome, and there is no showing of incapacitating episodes 
requiring bed rest prescribed by a physician.  

Thus, a rating in excess of 40 percent under the new criteria 
is not in order under Diagnostic Code 5242.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
applicable schedular criteria are inadequate for the purpose 
of compensating the veteran.  

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not reflect that the veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration was not in order.  


ORDER

An initial rating of 40 percent, but not higher for the 
service-connected arthritis and spondylolisthesis of the 
lumbar spine is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


